Title: From Benjamin Franklin to Jane Mecom, 27 April 1769
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
London, April 27. 1769.
I received your kind Letter of Jan. 30. Mrs. Stevenson has executed your Order, and sends the Things in a Bandbox directed to you, in the Care of Mr. Jefferies your Neighbour. A new-fashion’d something that was not ready when the Box was pack’d up, is inclos’d in her Letter.
I am now grown too old to be ambitious of such a Station as that which you say has been mention’d to you. Repose is more fit for me, and much more suitable to my Wishes. There is no Danger of such a thing being offer’d me, and I am sure I shall never ask it. But even if it were offer’d, I certainly could not accept it, to act under such Instructions as I know must be given with it. So you may be quite easy on that head.
The Account you write of the growing Industry, Frugality and good Sense of my Country-women gives me more Pleasure than you can imagine: For from thence I presage great Advantages to our Country. I should be sorry that you are engag’d in a Business which happens not to coincide with the general Interest, if you did not acquaint me that you are now near the End of it.
You guess’d right upon the Similitude with Mrs. Blount’s Letter. But hold your Tongue. Love to your Children, from Your affectionate Brother
B Franklin
